Exhibit 10.2



SECOND AMENDMENT TO LEASE AGREEMENT BETWEEN
HEP DAVIS SPRING, L.P. AS LANDLORD
AND
HEALTHTRONICS, INC. AS TENANT

        THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is
made and entered into by and between HEP DAVIS SPRING, L.P., a Texas limited
partnership, as “Landlord”, and HEALTHTRONICS, INC., a Georgia corporation, as
“Tenant”.

        WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated May 19, 2008, (the “Original Lease”), covering 56,423 square feet of space
(the “Original Premises”) in the building known as Davis Spring Corporate Center
3 (the “Building 3”) located at 9825 Spectrum Drive, Austin, Texas.

        WHEREAS, Landlord and Tenant amended the Original Lease by the First
Amendment dated August 21, 2008, where a scrivener’s error in the Premises zip
code was corrected.

        WHEREAS, the Original Lease was supplemented by that certain Notice of
Commencement dated as of September 5, 2008 (the Original Lease, as amended and
supplemented, the “Lease”).

        WHEREAS, Tenant desires to lease from Landlord an additional 10,982
square feet of space known as suite 275 as shown on the attached Exhibit A (the
“Expansion Premises”) in the building known as Davis Spring Corporate Center 2
(the “Building 2”) located at 9825 Spectrum Drive, Austin, Texas.

        WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing Tenant’s lease of the
Expansion Premises.

        NOW THEREFORE, for and in consideration of the premises hereinabove set
forth, Landlord and Tenant agree as follows:

        1.       Premises. Commencing January 1, 2010 (the “Expansion Date”),
Landlord shall lease the Expansion Premises to Tenant and Tenant shall lease the
Expansion Premises from Landlord, and the Premises, as defined in the Lease,
shall mean, collectively, the Original Premises and the Expansion Premises for a
total area of approximately 67,405 square feet of space. The Expansion Premises
shall be subject to all the terms and conditions of the Lease except as
expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions that were
granted with respect to the Original Premises unless such concessions are
expressly provided for herein with respect to the Expansion Premises. Effective
as of the Expansion Date, Exhibit A attached hereto shall be added to and
incorporated into Exhibit A to the Lease.

        2.       Base Rent. Commencing on the Expansion Date, in addition to the
Base Rent payable with respect to the Original Premises, Tenant shall pay
monthly Base Rent for the Expansion Premises as follows:

01/01/10 - 03/31/10
04/01/10 - 09/14/10
09/15/10 - 09/14/11
09/15/11 - 09/14/12
09/15/12 - 09/14/13
09/15/13 - 09/14/14
09/15/14 - 09/14/15 $0.00* psf
$0.9785 psf
$1.0079 psf
$1.0381 psf
$1.0692 psf
$1.1013 psf
$1.1343 psf $0.00* monthly
$10,745.89 monthly
$11,068.76 monthly
$11,400.41 monthly
$11,741.95 monthly
$12,094.48 monthly
$12,456.88 monthly

*Tenant shall pay its Proportionate Share of Operating Expenses during the free
Base Rent periods, in accordance with the terms of the Lease, as amended hereby.


1



--------------------------------------------------------------------------------

        3.       Operating Expenses.

        (a)        Commencing on the Expansion Date, in addition to Tenant’s
Proportionate Share of Operating Expenses payable for the Original Premises,
Tenant shall pay Tenant’s Proportionate Share of Operating Expenses for the
Expansion Premises in accordance with the terms of the Lease, as amended hereby.
Tenant’s Proportionate Share of Operating Expenses for the Expansion Premises
are currently estimated to be $0.2599 per square foot per month (i.e., $2,854.22
monthly). Such amount is an estimate only and subject to actual costs and
expenses according to the provisions of the Lease.

        (b)        Effective as of the Expansion Date, all references in the
Lease to the “Building” shall mean collectively, Building 2 and Building 3,
unless otherwise explicitly specified. Additionally, effective as of the
Expansion Date, all references in the Lease to “Proportionate Share” shall mean
(i) with respect to the Original Premises, 100%, and (ii) with respect to the
Expansion Premises, 23.15%.

        (c)        Effective as of the Expansion Date, the term “Building’s
Proportionate Share” as defined in Section 4(c) of the Original Lease, shall be
amended to mean (i) with respect to Building 3, a fraction which is determined
by dividing the number of square feet contained in Building 3 (56,423) by the
number of square feet then contained in the Project, and (ii) with respect to
Building 2, a fraction which is determined by dividing the number of square feet
contained in Building 2 (47,442) by the number of square feet then contained in
the Project. Currently there are 261,582 square feet in the Project, and
therefore the initial Building’s Proportionate Share for Building 3 is 21.57%
and the initial Building’s Proportionate Share for Building 2 is 18.14%.

        4.       Security Deposit. Upon Tenant’s execution hereof, Tenant shall
pay Landlord the sum of Thirteen Thousand Six Hundred and 11/100 Dollars
($13,600.11), which is added to and becomes part of the Security Deposit held by
Landlord as provided under Section 2(f) of the Original Lease as security for
Tenant’s obligations under the Lease, as amended hereby. Accordingly, the
Security Deposit is hereby increased from $81,531.24 to $95,131.35.

        5.       Acceptance of Expansion Premises. Landlord shall provide an
Expansion Allowance of $303,693.00 for Tenant’s construction of the Expansion
Improvements, subject to and in accordance with the terms of Exhibit B attached
hereto. Landlord and Tenant acknowledge and agree that $3,693.00 of such
Expansion Allowance is a reimbursement by Landlord to Tenant of an overpayment
previously made by Tenant in connection with the Initial Improvements performed
in the Original Premises. TENANT ACKNOWLEDGES THAT UPON OCCUPANCY OF THE
EXPANSION PREMISES (1) IT HAS INSPECTED AND ACCEPTS THE EXPANSION PREMISES IN AN
“AS IS, WHERE IS” CONDITION, (2) THE BUILDING 2‘S IMPROVEMENTS ARE SUITABLE FOR
THE PURPOSE FOR WHICH THE EXPANION PREMISES ARE LEASED AND LANDLORD HAS MADE NO
WARRANTY REPRESENTATION, COVENANT, OR AGREEMENT WITH RESPECT TO THE
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE EXPANSION PREMISES,
(3) THE EXPANION PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO
REPRESENTATIONS AS TO THE REPAIR OF THE EXPANION PREMISES, NOR PROMISES TO
ALTER, REMODEL OR IMPROVE THE EXPANION PREMISES HAVE BEEN MADE BY LANDLORD
(UNLESS AND EXCEPT AS MAY BE SET FORTH IN EXHIBIT B ATTACHED TO THIS SECOND
AMENDMENT, OR AS IS OTHERWISE EXPRESSLY SET FORTH IN THE LEASE), AND (5) NO
WARRANTIES, EXPRESS OR IMPLIED, ARE MADE REGARDING THE CONDITION OR SUITABILITY
OF THE EXPANSION PREMISES ON THE EXPANSION DATE (UNLESS AND EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN EXHIBIT B ATTACHED TO THIS SECOND AMENDMENT, OR AS IS
OTHERWISE EXPRESSLY SET FORTH IN THE LEASE). FURTHER, TO THE EXTENT PERMITTED BY
LAW, TENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY OR OTHER IMPLIED
WARRANTIES THAT LANDLORD WILL MAINTAIN OR REPAIR THE EXPANSION PREMISES OR ITS
APPURTENANCES EXCEPT AS MAY BE CLEARLY AND EXPRESSLY PROVIDED IN THE LEASE.


2



--------------------------------------------------------------------------------

        6.       Termination Option. For purposes of Tenant’s Termination Option
contained in Exhibit G to the Lease, the “Premises” shall not include the
Expansion Premises, and Tenant’s Termination Option shall apply only to the
Original Premises. If Tenant is entitled to and properly exercises Tenant’s
Termination Option with respect to the Original Premises only, Landlord and
Tenant shall execute an amendment (the “Termination Amendment”) to reflect
changes in the Premises, Proportionate Share, Building, Building’s Proportionate
Share and other appropriate terms; provided that an otherwise valid exercise of
the Tenant’s Termination Option shall be fully effective whether or not the
Termination Amendment is executed.

        7.       Building Sign. The right to install a sign on the exterior of
Building 3 set forth in Section 7 of the Original Lease shall only apply with
respect to the Original Premises and Building 3 and Tenant shall have no such
right to install a sign on the exterior of Building 2; provided, however, that
Tenant may install signage on the outside front door leading to the Expansion
Premises.

        8.       Brokers. Landlord and Tenant each warrant to the other that it
has not dealt with any broker or agent in connection with this Second Amendment,
other than HPI Real Estate, Inc. and HPI Corporate Services, Inc. (collectively,
the “Brokers”). Tenant and Landlord shall each indemnify the other against all
costs, attorneys’ fees, and other liabilities for commissions or other
compensation claimed by any broker or agent (other than the Brokers) claiming
the same by, through, or under the indemnifying party. Landlord shall pay
commissions to the Brokers in connection with this Second Amendment pursuant to
separate written agreements between Landlord and the Brokers.

        9.       Defined Terms. All terms not otherwise defined herein shall
have the same meaning assigned to them in the Lease.

        10.       Ratification of Lease. Except as amended hereby, the Lease
shall remain in full force and effect in accordance with its terms and is hereby
ratified. In the event of a conflict between the Lease and this Second
Amendment, this Second Amendment shall control.

        11.       No Representations. Landlord and Landlord’s agents have made
no representations or promises, express or implied, in connection with this
Second Amendment except as expressly set forth herein.

        12.       Exhibits. Each Exhibit attached hereto is made a part hereof
for all purposes.

        13.       Entire Agreement. This Second Amendment, together with the
Lease, contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Second Amendment or the Lease, and no prior
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose.

        14.       Section Headings. The section headings contained in this
Second Amendment are for convenience only and shall in no way enlarge or limit
the scope or meaning of the various and several sections hereof.

        15.       Successors and Assigns. The terms and provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

        16.       Severability. A determination that any provision of this
Second Amendment is unenforceable or invalid shall not affect the enforceability
or validity of any other provision hereof and any determination that the
application of any provision of this Second Amendment to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to any other persons or
circumstances.

        17.       Governing Law. This Second Amendment shall be governed by the
laws of the State of Texas.

        18.       Submission of Amendment Not Offer. The submission by Landlord
to Tenant of this Second Amendment for Tenant’s consideration shall have no
binding force or effect, shall not constitute an option, and shall not confer
any rights upon Tenant or impose any obligations upon Landlord irrespective of
any reliance thereon, change of position or partial performance. This Second
Amendment is effective and binding on Landlord only upon the execution and
delivery of this Second Amendment by Landlord and Tenant.


3



--------------------------------------------------------------------------------

         Executed by Landlord on the 20th day of August, 2009.

                                                     LANDLORD:

                                                     HEP DAVIS SPRING, L.P.,
                                                     a Texas limited partnership

                                                     By:    IND-HP GP, Inc.,
                                                              a Texas
corporation,
                                                              its General
Partner


                                                     By:       /s/ Richard E.
Anderson     
                                                     Name:  Richard E. Anderson
                                                     Title:    President
 

         Executed by Tenant on the 19th day of August, 2009.

                                                     TENANT:

                                                     HEALTHTRONICS, INC.,
                                                     a Georgia corporation


                                                     By:       /s/ James
Whittenburg     
                                                     Name:  James Whittenburg
                                                     Title:    President & CEO
 








4



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

[floorplan.jpg]    









A-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

        1.        Following the delivery of possession of the Expansion Premises
to Tenant and Tenant’s payment of the increase in the Security Deposit required
under this Second Amendment, Tenant shall have the right to perform certain
alterations and improvements in the Expansion Premises (the “Expansion
Improvements”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Expansion Improvements in the Expansion Premises
unless and until Tenant has complied with all of the terms and conditions of
Section 6 of the Lease, including, without limitation, approval by Landlord of
the final plans for the Expansion Improvements, in accordance with the procedure
set forth in Section 6 of the Lease. Landlord shall also have the right to
approve the contractors to be retained by Tenant to perform such Expansion
Improvements, the form of construction contract with Tenant’s general
contractor, and the insurance coverage obtained by Tenant and its contractors in
connection with the Expansion Improvements, in accordance with the procedure set
forth in Section 6 of the Lease. Tenant shall be responsible for all elements of
the plans for the Expansion Improvements (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Expansion Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of such
plans shall in no event relieve Tenant of the responsibility therefor.
Landlord’s approval of the contractors to perform the Expansion Improvements
shall not be unreasonably withheld. Landlord’s approval of the general
contractor to perform the Expansion Improvements shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as reasonably required by Landlord, (iii) does not provide current financial
statements reasonably acceptable to Landlord, or (iv) is not licensed as a
contractor in the state and municipality in which the Expansion Premises is
located. Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor.

        2.        Promptly after obtaining Landlord’s approval of the plans for
the Expansion Improvements and before commencing construction of the Expansion
Improvements, Tenant shall deliver to Landlord a reasonably detailed estimate of
the cost of the Expansion Improvements. If such estimated cost exceeds the
Expansion Allowance (hereinafter defined), Tenant shall be responsible for such
excess. In addition, within ten (10) days after receipt of a written request
from Landlord, provided that the Expansion Improvements have been substantially
completed in the opinion of the architect involved, Tenant shall pay to Landlord
a construction fee equal to 3% of the Expansion Construction Costs (hereinafter
defined) to compensate Landlord for reviewing the plans for the Expansion
Improvements and for costs incurred by Landlord in facilitating completion of
the Expansion Improvements. Landlord reserves the right to deduct such fee from
the Expansion Allowance if the Expansion Allowance has not been completely
distributed at the time such fee comes due.

        3.        Tenant shall pay all costs incurred in designing and
constructing the Expansion Improvements, provided that so long as Tenant is not
in default, Landlord agrees to contribute $303,693.00 (the “Expansion
Allowance”) toward the cost of designing and constructing the Expansion
Improvements.

        4.        The Expansion Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Expansion Improvements and for hard costs in connection with the
Expansion Improvements (collectively, “Expansion Construction Costs”). The
Expansion Allowance less a 10% retainage (which retainage shall be payable as
part of the final draw), shall be paid to Tenant in periodic disbursements
within thirty (30) days after receipt of the following documentation: (i) an
application for payment and sworn statement of contractor substantially in the
form of AIA Document G-702 covering all work for which disbursement is to be
made to a date specified therein; (ii) a certification from an AIA architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment;
(iii) contractor’s, subcontractor’s and material supplier’s waivers of liens
which shall cover all Expansion Improvements for which disbursement is being
requested and all other statements and forms required for compliance with the
mechanics’ lien laws of the state in which the Expansion Premises is located,
together with all such invoices, contracts, or other supporting data as Landlord
or Landlord’s mortgagee may reasonably require; (iv) a cost breakdown for each
trade or subcontractor performing the Expansion Improvements; (v) plans and
specifications for the Expansion Improvements, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the Expansion Building, Project and Expansion
Premises; (vi) copies of all construction contracts for the Expansion
Improvements, together with copies of all change orders, if any; and (vii) a
request to disburse from Tenant containing an approval by Tenant of the work
done and a good faith estimate of the cost to complete the Expansion
Improvements. Upon completion of the Expansion Improvements, and prior to final
disbursement of the Expansion Allowance, Tenant shall furnish Landlord with:
(1) general contractor and architect’s completion affidavits, (2) full and final
waivers of lien, (3) receipted bills covering all labor and materials expended
and used, (4) as-built plans of the Expansion Improvements, (5) the
certification of Tenant and its architect that the Expansion Improvements have
been installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable laws, codes and ordinances, and (6) a
certificate of occupancy for the Expansion Premises. In no event shall Landlord
be required to disburse the Expansion Allowance more than one time per month.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Expansion Allowance during the continuance of an
uncured default under the Lease, and Landlord’s obligation to disburse shall
only resume when and if such default is cured.


B-1



--------------------------------------------------------------------------------

        5.        In no event shall the Expansion Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant,
except as otherwise expressly provided herein. In the event the Expansion
Construction Costs are less than the Expansion Allowance, such unexpended
Expansion Allowance shall be Landlord’s sole property. In the event Tenant does
not submit to Landlord a written request for payment of the entire Expansion
Allowance (together with all of the documents and certificates required for such
payment) within twelve (12) months after the Expansion Date, any portion of the
Expansion Allowance not disbursed to Tenant shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Expansion Improvements and/or Expansion Allowance.

        6.        Tenant agrees to accept the Expansion Premises in its “as-is”
condition and configuration, without representation or warranty by Landlord or
anyone acting on Landlord’s behalf, it being agreed that Landlord shall not be
required to perform any work or, except as provided above with respect to the
Expansion Allowance, incur any costs in connection with the construction or
demolition of any improvements in the Expansion Premises.

        7.        This Work Letter shall not be deemed applicable to any space
other than Expansion Premises or any additional space added to the Original
Premises or Expansion Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the Original Premises
or Expansion Premises or any additions to the Original Premises or Expansion
Premises in the event of a renewal or extension of the original Term, whether by
any options under the Lease or otherwise, unless expressly so provided in the
Lease or any amendment or supplement to the Lease. All capitalized terms used in
this Work Letter but not defined herein shall have the same meanings ascribed to
such terms in the Lease, as amended hereby.

B-2



--------------------------------------------------------------------------------